Mr. Justice Williams
delivered the opinion of the Court.
This is a suit brought by Mrs. McClaugherty, joined by her husband, to recover from defendant Cline a. sum paid by her under protest, demanded by defendant, as county court clerk, of her as a privilege tax, the privilege being that of running a hotel at Monteagle Assembly Grounds. From an adverse judgment she appealed, and has assigned errors.
The insistence in behalf of appellant is that since the Revenue Act (Acts 1909, ch; 479) does not impose any privilege tax on boarding houses, but only on hotels and inns, the house conducted by her cannot be treated as a hotel, but is a boarding house.
We have, therefore, to determine whether appellant’s house is to be classed as a hotel or a boardinghouse, as those places are defined and differentiated at common law. ‘‘ Innkeeper ’ ’ and ‘ ‘hotel keeper ’ ’ are-*607synonymous, but each is distinct from a keeper of a boarding bouse.
“The innkeeper,” said Coleridge, J., in Rex v. Ivens, 7 Car. & P., 213, “is not to select bis guests. He bas no right to say to one, ‘You shall come into my inn,’ and to another, ‘You shall not,’ as everyone coming and conducting himself in a proper manner has a right to be received; innkeepers being a kind of public servants, having the privilege of entertaining travelers, and of supplying them with what they want.”
The term “hotel” is properly applied to places kept for the entertainment of travelers and casual or transient guests, while a boarding house is one for the accommodation óf those who enter under contract for entertainment at a certain .rate for a certain period of time, as for a week or month, at a rate of compensation agreed on. Stewart v. McCready, 24 How. Prac. (N. Y.), 62; Willard v. Reinhardt, 2 E. D. Smith (N. Y.), 148; Civil Rights Cases, 109 U. S., 3, 3 Sup. Ct, 18, 27 L. Ed., 835; Meacham v. Galloway, 102 Tenn., 415, 52 S. W., 859, 46 L. R. A., 319, 73 Am. St. Rep., 886; Dickerson v. Rogers, 4 Humph., 179, 40 Am. Dec., 642; Hill v. Memphis Hotel Co., 124 Tenn., 376, 136 S. W., 997; 22 Cyc., 1072.
A boarding house does not cease to be such because transients are occasionally entertained. Kisten v. Hildebrand, 9 B. Mon. (Ky.), 72, 48 Am. Dec., 416. Nor does a hotel lose its character as such merely because in it, incidentally, are entertained boarders under contract for compensation by the week or month. *608Meacham v. Galloway, supra; Coe v. Ricker, 214 Mass., 212, 101 N. E., 76, 45 L. R. A. (N. S.), 30.
Appellant’s Rouse, “Balcony Place,” was kept open ior the entertainment of boarders wbo attended tbe assembly, wbicb lasted for the eight weeks of the summer. Compensation was stipulated to he by the week, and if any hoarder left without remaining a full week, the sum charged was $1.50 per day. Appellant kept no porter, no office, no register, and did not solicit business further than by advertisement in the Assembly Annual. She was not the keeper of a hotel within the meaning of the revenue act.
What is said above is meant to have relation to the character of the place, and is not intended to touch upon the character of the duties and liabilities' of the proprietor, under any statutory modification of the common law rules relating thereto.
Other assignments of error are disposed of orally. Reversed, and judgment here for sum demanded and paid under protest for the year 1912.